Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered February 10, 2000, convicting defendant, after a jury trial, of reckless endangerment in the first degree, criminal possession of stolen property in the third degree and possession of a stolen vehicle, and sentencing him, as a second felony offender, to *138consecutive terms of 3V2 to 7 years on the reckless endangerment and stolen property convictions and a concurrent term of 1 to 3 years on the stolen vehicle conviction, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis for disturbing its determinations. Defendant’s guilt of first-degree reckless endangerment was established by evidence, properly credited by the jury, that during a high-speed chase defendant violated various traffic laws and nearly struck pedestrians and oncoming cars.
The court properly precluded defendant from making a summation argument that strayed beyond the parameters of the evidence (see People v Galloway, 54 NY2d 396, 399 [1981]). Defendant received ample latitude in which to attack the credibility of the police witnesses, and the court’s isolated ruling did not interfere with his ability to deliver a summation and present a defense.
The court’s interested witness charge was appropriate, when read as a whole and in the context of the entire trial (see People v Inniss, 83 NY2d 653, 659 [1994]; People v Agosto, 73 NY2d 963, 967 [1989]; People v Pizarro, 190 AD2d 634 [1993], lv denied 81 NY2d 1018 [1993]).
Defendant’s remaining contention is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for reversal. Concur — Buckley, P.J., Nardelli, Mazzarelli, Sullivan and Gonzalez, JJ.